IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Bureau Veritas North America, Inc.,          :
                       Petitioner            :
                                             :
      v.                                     :
                                             :
Department of Transportation,                :
                        Respondent           :      No. 99 C.D. 2015


                                      ORDER


             NOW, December 17, 2015, having considered respondent’s application

for reargument and petitioner’s response thereto, the application is denied.



                                             DAN PELLEGRINI,
                                             President Judge